DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5, and 6-10 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Bone et al ( US 20190049696 A1)	
	Re claim 1, Bone et al teaches an optical imaging lens assembly (see 0002), sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: a first lens having refractive power (see numeral 3 or 4); a second lens having refractive power (see numeral 4 or 5); and a third lens having refractive power (see numeral 5 or a distance along the optical axis from an object-side surface of the first lens to the image-side surface of the third lens), where BFL is a distance along the optical axis from an image-side surface of the third lens of the optical imaging lens assembly to an imaging plane of the optical imaging lens assembly, and Td is a distance along the optical axis from an object-side surface of the first lens to the image-side surface of the third lens.
	Re claim 3, Bone et al teaches wherein TAN(FOV) < 0.4, where FOV is a maximum field-of-view of the optical imaging lens assembly (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44).
	Re claim 5, Bone et al teaches wherein 0.9 < DT11/DT32 < 1.2, where DT11 is a maximum effective radius of the object-side surface of the first lens, and DT32 is a maximum effective radius of the image-side surface of the third lens (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44).
	Re claim 6, Bone et al teaches wherein -2.5 < f2/f3 < 0, where f2 is an effective focal length of the second lens, and f3 is an effective focal length of the third lens (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44 lenses 5 and 6).
	Re claim 7, Bone et al teaches wherein f/|f1| < 1.0, where fis a total effective focal length of the optical imaging lens assembly, and f1 is an effective focal length of the first lens (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44 see f ove focal length lens 3).
	Re claim 8, Bone et al teaches wherein 0 < R4/R5 < 4, where R4 is a radius of curvature of an image-side surface of the second lens, and R5 is a radius of curvature of an object-side surface of the third lens (figures 12, lenses 4 and 5).
	Re claim 9, Bone et al teaches wherein (T12+T23)/Td < 1.0, where T12 is a spaced interval between the first lens and the second lens along the optical axis, T23 is a spaced interval between the second lens and the third lens along the optical axis, and Td is the distance along the optical axis from the object-side surface of the first lens to the image-side surface of the third lens (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44).
Re claim 10, Bone et al teaches wherein 3.0 < f/EPD < 4.5, where f is a total effective focal length of the optical imaging lens assembly, and EPD is an entrance pupil diameter of the optical imaging lens assembly (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al ( US 20190049696 A1).
Re claim 2, Bone et al discloses wherein |N2-N3]| < 0.1, where N2 is a refractive index of the second lens, and N3 is a refractive index of the third lens (see figure 8 and lenses 4 and 6, 1.642-1.545= .097).
	Re claim 2, Bone et al does not explicitly disclose wherein |V2-V3] > 35, where V2 is an Abbe number of the second lens, and V3 is an Abbe number of the third lens; 
	With respect to claim 2, Bone et al discloses V2-V3 of  34 (figure 8) and therefore just outside of the claimed range. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the optical system of Bone et al the additional feature of having the ratio of V2-V3 within the claimed range since this range closely approximates the suggested value. One would be motivated to have this adjustment of abbe number for aberration correction.

Claims 4, 11, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al ( US 20190049696 A1) in further view of Liao et al (US 20170115470 A1).
	Re claim 4, Bone et al does not explicitly disclose wherein 2.5 < EPD/ImgH < 3.5,
where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on the imaging plane of the optical imaging lens assembly
	However Liao et al teaches wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on the imaging plane of the optical imaging lens assembly (see paragraph 0058).
	Therefore it would have been obvious to one having ordinary skill at the time the application was filed to modify the device of Bone et al to include wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on the imaging plane of the optical imaging lens assembly as taught by Liao et al for the predictable result of increasing the image illumination and resolution (see Liao et al 0058).
	Re claim 11, Bone et al does not explicitly disclose wherein at least one of the first to the third lenses is a glass lens.
	However Liao et al teaches wherein at least one of the first to the third lenses is a glass lens (see table 1)
	Therefore, it would have been obvious to one having ordinary skill at the time the application was filed to modify the device of Bone et al to include at least one of the first to the third lenses is a glass lens as taught by Liao et al for the predictable result of a sturdier lens which may be reground/adjusted if necessary.
	Re claim 13, Bone et al discloses an optical imaging lens assembly (see abstract), sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: a first lens having refractive power (see numeral 3 or 4); a second lens having refractive power (see numeral 4 or 5); and a third lens having refractive power (see numeral 5 or 6), 
	Re claim 13, Bone et al does not explicitly disclose wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on an imaging plane of the optical imaging lens assembly
	However Liao et al teaches wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on an imaging plane of the optical imaging lens assembly (see paragraph 0058).
	Therefore it would have been obvious to one having ordinary skill at the time the application was filed to modify the device of Bone et al to include wherein 2.5 < EPD/ImgH < 3.5, where EPD is an entrance pupil diameter of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on the imaging plane of the optical imaging lens assembly as taught by Liao et al for the predictable result of increasing the image illumination and resolution (see Liao et al 0058)
Re claim 14, Bone et al discloses wherein |N2-N3]| < 0.1, where N2 is a refractive index of the second lens, and N3 is a refractive index of the third lens (see figure 8 and lenses 4 and 6, 1.642-1.545= .097).
	Re claim 14, Bone et al does not explicitly disclose wherein |V2-V3] > 35, where V2 is an Abbe number of the second lens, and V3 is an Abbe number of the third lens; and wherein at least one of the first to the third lenses is a glass lens
	However Liao et al teaches wherein at least one of the first to the third lenses is a glass lens (see table 1)
	Therefore, it would have been obvious to one having ordinary skill at the time the application was filed to modify the device of Bone et al to include at least one of the first to the third lenses is a glass lens as taught by Liao et al for the predictable result of a sturdier lens which may be reground/adjusted if necessary.
	Re claim 14 Liao et al does not explicitly wherein |V2-V3] > 35, where V2 is an Abbe number of the second lens, and V3 is an Abbe number of the third lens
	With respect to claim 14, Bone et al discloses V2-V3 of  34 (figure 8) and therefore just outside of the claimed range. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the optical system of Bone et al the additional feature of having the ratio of V2-V3 within the claimed range since this range closely approximates the suggested value. One would be motivated to have this adjustment of abbe number for aberration correction.
	Re claim 15, Bone et al discloses wherein TAN(FOV) < 0.4, where FOV is a maximum field-of-view of the optical imaging lens assembly (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44); and wherein 3.0 < f/EPD < 4.5, where f is a total effective focal length of the optical imaging lens assembly, and EPD is the entrance pupil diameter of the optical imaging lens assembly (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44).
	Re claim 16, Bone et al discloses wherein 0.9 < DT11/DT32 < 1.2, where DT11 is a maximum effective radius of an object-side surface of the first lens, and DT32 is a maximum effective radius of an image-side surface of the third lens (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44).
	Re claim 17, Bone et al discloses wherein -2.5 < f2/f3 < 0, where f2 is an effective focal length of the second lens, and f3 is an effective focal length of the third lens (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44 lenses 5 and 6).
	Re claim 18, Bone et al does not explicitly disclose wherein f/|f1| < 1.0,
where f is a total effective focal length of the optical imaging lens assembly, and f1 is an effective focal length of the first lens
	However Liao et al teaches wherein f/|f1| < 1.0, where f is a total effective focal length of the optical imaging lens assembly, and f1 is an effective focal length of the first lens (see table 1).
	Therefore, it would have been obvious to one having ordinary skill at the time the application was filed to modify the device of Bone et al to include wherein f/|f1| < 1.0, where f is a total effective focal length of the optical imaging lens assembly, and f1 is an effective focal length of the first lens as taught by Liao et al for the predictable result of a wider variety of unique lens applications (see paragraph 0007)
	Re claim 19, Bone et al discloses wherein (T12+T23)/Td < 1.0, where T12 is a spaced interval between the first lens and the second lens along the optical axis, T23 is a spaced interval between the second lens and the third lens along the optical axis, and Td is a distance along the optical axis from an object-side surface of the first lens to an image-side surface of the third lens (figures 8, 12, 16, 20, 24, 28, 32, 36, 40, 44).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al ( US 20190049696 A1) and in further view of Yun et al (US 20130141801 A1).
	Re claim 12, Bone et al do not explicitly teach wherein the optical imaging lens assembly further includes a prism disposed between the image-side surface of the third lens and the imaging plane of the optical imaging lens assembly.
However Yun et al teaches the use of a prism in a lens system see paragraph 0026.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bone et al to include the optical imaging lens assembly further includes a prism disposed between the image-side surface of the third lens and the imaging plane of the optical imaging lens assembly as taught by Yun et al for the predictable result of providing a more compact lens system (see paragraph 0001)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al ( US 20190049696 A1) and Liao et al (US 20170115470 A1) in further view of Yun et al (US 20130141801 A1).
	Re claim 20, Bone et al In view of Liao et al do not explicitly teach wherein the optical imaging lens assembly further includes a prism disposed between an image-side surface of the third lens and the imaging plane of the optical imaging lens assembly.
However Yun et al teaches the use of a prism in a lens system see paragraph 0026.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Bone et al to include the optical imaging lens assembly further includes a prism disposed between the image-side surface of the third lens and the imaging plane of the optical imaging lens assembly as taught by Yun et al for the predictable result of providing a more compact lens system (see paragraph 0001)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific set of three lens imaging optical systems, does not reasonably provide enablement for every possible combination of lens powers and structures that are possible within the broad scope of the claims for example a +, +, + structure claim could fall within the scope of the claim but does not make logical sense.  It is additionally possible to have further lenses due to the scope of the claim utilizing open language as there is no lens structure claimed there is nothing limiting the number of lenses or permutations of lenses.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for some lens systems, does not reasonably provide enablement for a camera lens system of the broad scope presented including for example an all positive lens system. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The claims recite an imaging lens system The nature of the invention is drawn to optics

The state of the art discloses lens systems requiring structure or optical power the level of skill in the art is related to the areas of optical engineering. The skill level is extraordinarily high due to the number of possible permutations of lens shape and power combinations and their potential utilities There is one working model

Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of lens systems.

Therefore, based on the discussions above concerning the art’s recognition that lens systems are often difficult to envision without some structural or power knowledge, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine how to build the more incredible devices in the scope of the claim including an all positive 3 or more lens system that would meet the stated utility of the specification.

Due to the large quantity of experimentation necessary to determine many of the potential lens systems within the scope of the claim (one example all positive lenses), the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that optical systems require structure and optical power specifications in order to design, and the breadth of the claims which fail to recite either optical power or structure to meet the more incredible lens systems possible within the scope of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-5606461-A: Similar optical structure
US-5615051-A: Similar optical structure
US-6259570-B1: Similar optical structure
US-20110228157-A1: Similar optical structure
US-20120002303-A1: Similar optical structure
US-9759889-B1: Similar optical structure


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/            Primary Examiner, Art Unit 2872